United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF DEFENSE, WARNER
ROBINS AIR FORCE BASE,
Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2239
Issued: June 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from a June 6, 2008 decision of the
Office of Workers’ Compensation Programs denying continuation of pay. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to continuation of pay. On appeal, she contends
that she should be able to file for all leave lost due to her injury.
FACTUAL HISTORY
On April 15, 2008 appellant, then a 48-year-old supply technician, filed a traumatic
injury claim (Form CA-1) alleging that on February 27, 2008 while processing end items for
storage she felt discomfort in her left shoulder. The next morning, she attempted to push a cart
but it was heavier than she thought and, in attempting to stop the cart from heading down an
incline, she jerked her shoulder. The employing establishment noted that appellant did not miss
time from work.

In a supervisory mishap report, dated April 14, 2008, appellant’s supervisor noted that
appellant did not report the incident at the time it occurred.
In response to a May 14, 2008 Office letter requesting additional information, appellant
submitted an April 11, 2008 statement. After the incident on February 27, 2008, she began to
notice increasing left shoulder pain. Appellant sought medical treatment on March 10, 2008,
when the pain became too intense to bear. She stated that she had a magnetic resonance imaging
(MRI) scan on April 2, 2008, revealing an articular surface partial thickness tear. This finding
was supported by an April 9, 2008 nerve test evaluation.
On May 19, 2008 appellant explained that she did not report the injury immediately
because she initially believed her shoulder discomfort was due to moving heavier than usual
equipment. She saw a doctor on February 29, 2008, but was told her condition was probably
only arthritis related. When appellant informed her supervisor of her medical appointment, the
supervisor asserted that she should have been notified when the pain began and that appellant
needed to file a traumatic injury claim immediately. Appellant also submitted an April 10, 2008
e-mail where she notified her supervisor that she sustained a work-related injury.
By decision dated June 6, 2008, the Office accepted appellant’s claim for left rotator cuff
sprain, complete left rotator cuff rupture and adhesive capsulitis of the left shoulder. It noted that
it did not accept cervicalgia. In a second decision of the same date, the Office denied
continuation of pay on the grounds that appellant did not report her injury on an Office-approved
form within 30 days following the injury.
LEGAL PRECEDENT
Section 81181 of the Federal Employees’ Compensation Act2 provides for payment of
continuation of pay, not to exceed 45 days, to an employee who has filed a claim for a period of
wage loss due to traumatic injury with her immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title. Section
8122(a)(2)3 provides that written notice of injury must be given as specified in section 8119.
The latter section provides in part that notice of injury shall be given in writing within 30 days
after the injury.4
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a written claim
within 30 days of the injury.5 When an injured employee makes no written claim for a period of

1

5 U.S.C. § 8118.

2

Id. at §§ 8101-8193.

3

Id. at § 8122(a)(2).

4

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Id. at § 8118(a).

2

wage loss within 30 days, she is not entitled to continuation of pay, notwithstanding prompt
notice of injury.6
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.7
ANALYSIS
On April 15, 2008 appellant filed a traumatic injury claim for a February 27, 2008 injury.
Because she filed the claim on April 15, 2008, the Board finds that it was not filed within 30
days of the injury, as specified in the Act. Therefore, she is not entitled to continuation of pay.8
Appellant contends on appeal that she is entitled to compensation for her leave lost while
obtaining treatment for her left shoulder condition. The Office’s June 6, 2008 decision only
denied continuation of pay and not wage-loss compensation or leave buy back. The Board notes
that the Office accepted her claim for left rotator cuff sprain, complete left rotator cuff rupture
and adhesive capsulitis of the left shoulder. As noted in the Office decision, appellant is eligible
to file for other compensation benefits related to these conditions, including lost wages.9
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay for her February 27,
2008 employment injury because she failed to timely file a claim within 30 days of the injury.

6

Laura L. Harrison, 52 ECAB 515 (2001).

7

20 C.F.R. § 10.205(a)(1-3). See also Carol A. Lyles, 57 ECAB 265 (2005).

8

See Dodge Osborne, 44 ECAB 849 (1993).

9

See id. (where the Board noted that, although the employee was not entitled to continuation of pay, his claim
was timely so as to make him eligible for consideration of other compensation benefits under other provisions of the
Act).

3

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

